Exhibit 10.16
CARDIOVASCULAR SYSTEMS, INC.
SUMMARY OF FISCAL YEAR 2009
EXECUTIVE OFFICER ANNUAL CASH INCENTIVE COMPENSATION
Effective February 25, 2009, the Company’s board of directors adopted an
executive officer cash incentive compensation plan applicable to the six-month
period ended June 30, 2009. This plan conditions the payment of incentive
compensation to all participants upon the Company’s achievement of revenue and
adjusted EBITDA financial goals. Target bonus amounts are split evenly between
these two goals. None of the Company’s officers is subject to individual goals
under this plan. No plan participant will receive a bonus unless the Company
achieves certain minimum adjusted EBITDA goals.
Target bonus levels as a percentage of base salary for the six-month period are
75% for the President and Chief Executive Officer and 50% for the other
executive officers. Depending upon the Company’s performance against the goals,
participants are eligible to earn 50% to 200% of their target bonus amount for
adjusted EBITDA and 50% to 150% of their target bonus amount for revenue;
however, in the event of extraordinary revenue performance above the goals set
by the board, the participants would receive incentive payments greater than
150% of their targets for the revenue goal based upon a formula established by
the board, with no maximum payout set under the plan. The plan criteria are the
same for all of the executive officers. This plan is designed to reward the
executive officers for achieving and surpassing the financial goals set by the
compensation committee and board of directors.

                              Target Bonus for             the Six-Month        
    Period Ended June Name   Target %   30, 2009
David L. Martin
    75 %   $ 148,125  
President, Chief Executive Officer and Director
               
Laurence L. Betterley
    50 %   $ 62,500  
Chief Financial Officer
               
James E. Flaherty
    50 %   $ 58,250  
Chief Administrative Officer
               
Robert J. Thatcher
    50 %   $ 62,500  
Executive Vice President
               
Paul Koehn
    50 %   $ 51,613  
Vice President of Manufacturing
               
Brian Doughty(1)
    50 %   $ 53,125  
Vice President of Commercial Operations
               
Paul Tyska(2)
    50 %   $ 50,000  
Vice President of Business Development
               
Scott Kraus(2)(3)
    50 %   $ 23,750  
Vice President of Sales
               

 



--------------------------------------------------------------------------------



 



 

(1)   Mr. Doughty was promoted from Vice President of Marketing to Vice
President of Commercial Operations on April 6, 2009. On April 29, 2009, the
board of directors increased Mr. Doughty’s salary from $200,000 to $225,000
effective as of April 1, 2009. Mr. Doughty’s target bonus amount has been
calculated using his average salary during the period.   (2)   The Vice
President of Business Development and Vice President of Sales will also be paid
sales commissions on a monthly basis. The amount of each such commission will be
determined according to a formula based on sales levels.   (3)   Mr. Kraus was
promoted from Senior Sales Director to Vice President of Sales on April 6, 2009.
On April 29, 2009, the board of directors fixed Mr. Kraus’s salary at $190,000
for this new position and made him eligible to receive a bonus under this plan,
both effective as of April 1, 2009. Mr. Kraus’s target bonus amount has been
prorated for the period from April 1, 2009 through June 30, 2009.

We assumed and adopted this plan following the closing of the merger with
Cardiovascular Systems, Inc., a Minnesota corporation (“CSI-MN”). The terms of
the plan and the target bonuses apply to our executive officers to the same
extent as when they were executive officers of CSI-MN, except for Mr. Kraus, who
was not an executive officer of CSI-MN.

 